FILED
                            NOT FOR PUBLICATION
                                                                                OCT 21 2020
                      UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHANGJIN LI,                                     No.    15-71563

              Petitioner,                        Agency No. A200-786-870

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 19, 2020**
                                 Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Petitioner, a native and citizen of China, petitions for review of the denial of

his applications for asylum and withholding of removal. The Board of

Immigration Appeals held Petitioner was not eligible for relief because he was not

a credible witness.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “[W]e must uphold the IJ’s adverse credibility determination so long as even

one basis is supported by substantial evidence.” Rizk v. Holder, 629 F.3d 1083,

1088-89 (9th Cir. 2011) (citations omitted).

      The IJ found Petitioner was not credible about multiple issues. As an

example, Petitioner claims he was persecuted for violating China’s one-child

policy because Petitioner and his wife had two children. Petitioner, however,

provided different birth dates for the two children in documents he submitted and

his testimony before the IJ. When asked about the discrepancy, Petitioner stated he

had not remembered the dates correctly. The IJ found it improbable that Petitioner

would not remember the birth dates of either of his children, particularly as

Petitioner’s case hinges on his claim of having been persecuted for having two

children. The IJ’s finding on this issue is supported by substantial evidence. This

basis is sufficient to uphold the IJ’s adverse credibility determination.

      PETITION FOR REVIEW DENIED.




                                           2